Citation Nr: 1034519	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  08-33 994A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Whether an overpayment of Department of Veterans Affairs (VA) 
benefits for a dependent child in the amount of $5,434.80 was 
properly created.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. Connolly, Counsel







INTRODUCTION

The Veteran served on active duty from March 1967 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a determination by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue of entitlement to a waiver of recovery of an 
overpayment of VA benefits for a dependent child in the 
amount of $5,434.80 has been raised by the record, but has 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).   Therefore, the Board does not have 
jurisdiction over it and this issue is referred to the AOJ 
for appropriate action.  


FINDINGS OF FACT

1.  A March 2006 rating decision granted the Veteran a total 
disability rating based on individual unemployability (TDIU) and 
basic eligibility to Dependents' Educational Assistance (DEA) 
(Chapter 35), effective from June 17, 2005.

2.  The Veteran received additional compensation benefits for his 
dependent child for a period of time, beginning August 29, 2005, 
and DEA benefits were also awarded during that period of time, 
resulting in a duplication of benefits which is barred by law.

3.  The duplication of benefits was an erroneous award based on 
VA administrative error, as well as by the Veteran's error.

4.  The discontinuance of additional compensation benefits for 
his dependent child is the date of when the award became 
erroneous (i.e., August 29, 2005, the effective date the 
Veteran's son was in receipt of DEA benefits).


CONCLUSION OF LAW

The overpayment arising from the retroactive discontinuance of 
the Veteran's additional compensation for his dependent child for 
the period during which DEA benefits were also paid, was a 
properly created debt, and thus the overpayment in the amount of 
$5434.80 is a valid debt. 38 U.S.C.A. § 5112(a)(b)(9-10), 3562, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.500(a)(b), 
3.667(f), 3.707, 21.3023 (2009).


REACHILDS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  However, VCAA notification 
requirements do not apply in waiver cases.  Barger v. Principi, 
16 Vet. App. 132, 138 (2002).  

In a May 2004 rating decision, service connection was granted for 
major depression.  When combined with the already service-
connected duodenal ulcer, the rating was 40 percent effective 
November 2003.  The Veteran was thereafter notified that he might 
be able to receive additional benefits for his dependents and was 
requested to furnish additional information.  A Veteran who is in 
receipt of disability compensation of 30 percent or more is 
entitled to an additional allowance for each dependent.  38 
U.S.C.A. § 1115.  The additional allowance is payable from the 
effective date of the rating if proof of dependency is received 
within one year from the date of notification of such rating 
action.  38 U.S.C.A. § 5110(f).  The allowance is generally 
discontinued when a dependent child turns 18, or when the child 
turns 23 if he or she is enrolled in school.  38 C.F.R. §§ 3.503, 
3.667.  

Thereafter, the Veteran apparently, in pertinent part, informed 
VA that he had a minor child named T., who would be 18 years old 
in June 2008.  The Veteran was awarded additional benefits for T. 
on the basis that T. was the Veteran's child.  

In a September 2004 rating decision, the disability rating for 
major depression was increased; the combined rating was increased 
to 60 percent effective July 2004.  The Veteran continued to 
receive additional benefits for T. on the basis that T. was the 
Veteran's child.  

A March 2006 rating decision granted the Veteran a TDIU and basic 
eligibility to Chapter 35 educational assistance benefits, 
effective from June 17, 2005.  An individual is eligible for 
Chapter 35 DEA benefits if he or she is a child of a veteran who 
has a total disability, permanent in nature, resulting from 
service-connected disability.  38 U.S.C.A. § 3501.  VA law 
provides that the term "child" means, among other things, an 
unmarried person who is under the age of 18 years or who, after 
attaining the age of 18 years and until completion of education 
or training (but not after attaining the age of 23 years), is 
pursuing a course of instruction at an approved educational 
institution.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a).

A child who is eligible for DEA and for pension, compensation, or 
dependency and indemnity compensation (DIC) must elect whether he 
or she wishes to receive DEA or compensation.  An election of DEA 
either before or after the age of 18 years is a bar to subsequent 
payment, increased rates, or additional amounts of pension, 
compensation, or DIC based on the child's school attendance on or 
after the age of 18 years.  See 38 C.F.R. §§ 3.667(f), 3.707(a), 
21.3023.  The effective date of the discontinuance of DIC to or 
for a child will be the day preceding the beginning date of the 
educational assistance allowance.  38 C.F.R. § 3.503(a)(8).

Apparently, an election of DEA benefits was made by the Veteran's 
dependent child.  However, the Veteran continued to receive 
additional monthly compensation benefits for his child for a 
period of time, beginning August 29, 2005, for which DEA benefits 
were paid under 38 U.S.C., Chapter 35, resulting in a duplication 
of benefits.  A dependent child's election of DEA under Chapter 
35 and commencement of such benefit is a bar (based on 
duplication of benefits) to subsequent payments of additional 
amounts of compensation for such child, including based on school 
attendance.  See 38 U.S.C.A. § 3562; 38 C.F.R. §§ 3.707(a), 
3.3023.

In order for the Board to determine that the overpayment was not 
properly created, it must be established that the Veteran was 
legally entitled to the benefits in question or, if there was no 
legal entitlement, then it must be shown that VA was solely 
responsible for the Veteran being erroneously paid benefits.  
Sole administrative error connotes that the Veteran neither had 
knowledge of nor should have been aware of the erroneous award.  
Further, neither the Veteran's actions nor his failure to act 
must have contributed to payment pursuant to the erroneous award.  
38 U.S.C.A. § 5112(b) (9),(10); 38 C.F.R. § 3.500(b)(2); Jordan 
v. Brown, 10 Vet. App. 171 (1997).

The United States Court of Appeals for Veterans Claims (Court) 
noted that, "[s]tated another way, when an overpayment has been 
made by reason of an erroneous award based solely on 
administrative error, the reduction of that award cannot be made 
retroactive to form an overpayment debt owed to VA from the 
recipient of the erroneous award."   Erickson v. West, 13 Vet. 
App. 495, 499 (2000).

An overpayment is created when VA determines that a beneficiary 
or payee has received monetary benefits in excess of the amount 
to which he or she was entitled.  38 C.F.R. § 1.962 (2008).

Administrative errors include all administrative decisions of 
entitlement, whether based upon mistake of fact, misunderstanding 
of controlling regulations or instructions, or misapplication of 
law.  VAOPGPREC 2-90 (July 17, 1989), 55 Fed. Reg. 27757 (1990).

Based on the arguments proffered by the representative and the 
facts of this case, the determinative question is whether the 
overpayment was created solely by VA administrative error which 
would thereby warrant a finding that there is no valid debt.  
Given the facts of this case, it is clear that both VA and the 
Veteran were at fault in the creation of the debt.  VA had a 
responsibility to discontinue the additional payment based on the 
Veteran's dependent child once that child elected DEA benefits.  
This was done; however, the timing in which VA did this created 
an overpayment to the Veteran.  

The Board finds that VA was not solely at fault and that the 
Veteran contributed to the creation of the overpayment.  When the 
Veteran was informed in March 2006 that his child may be eligible 
for DEA, he was given VA Pamphlet 22-73-3, "Summary of Education 
Benefits"  This pamphlet explained the program.  Specifically, 
the pamphlet stated "If you're a son or daughter of a Veteran 
receiving a disability benefit, the Veteran can generally receive 
an additional allowance for you as a dependent until you reach 
age 23 if you're attending school.  However, if you elect DEA, 
the additional allowance to the Veteran will stop when you begin 
receiving DEA benefits".  Additionally, he was given the 
application, VA Form 22-5490, Dependents' Application for VA 
Education Benefits.  In this application, it was reported that 
the child may not be claimed as a dependent in a compensation 
claim while receiving DEA benefits.  This information was 
provided to the Veteran so that he would be aware of the rules 
regarding the election of DEA benefits.

In March 2006, and 2007, VA sent the Veteran letters stating that 
because VA is paying benefits based on his report that his child 
is attending school they were asking the Veteran to verify the 
Veteran's son's school attendance.  He responded on both 
occasions that his son was attending a university.

In sum, the Veteran was given notice that he could not receive 
additional compensation due to his dependent son if his son were 
to elect DEA benefits.  He acknowledged that his son was in 
school and was receiving DEA benefits (See 2006 and 2007 response 
to VA).  He continued to accept monies included as additional 
compensation for the dependent son.  He did not contact VA and 
alert them to this overpayment prior to being contacted by VA 
concerning the matter, and he did not return any portion of his 
compensation monetary award which was given to him based on 
having a dependent son.

To the extent that the Veteran argues that he did not know of 
this bar of being paid additional compensation for his dependent 
son and the election of DEA benefits, the Board notes that the 
Veteran was provided with all relevant information regarding DEA 
benefits and the fact that the Veteran did not read this 
information reveals that the erroneous payments were not based 
solely on administrative error by VA and therefore 38 U.S.C.A. 
§ 5112(b)(9) controls the creation of the debt.  The applicable 
regulation states that the effective date of discontinuance of an 
award will be the earliest of the dates which follow in several 
subsections, including:

(b) Error, payee's or administrative. 910 Effective date of 
award or day preceding act, whichever is later, but not 
prior to the date entitlement ceased, on an erroneous award 
based on an act of commission or omission by a payee or 
with the payee's knowledge. (2) Except as provided . . ., 
date of last payment on an erroneous award based solely on 
administrative error or error in judgment.  38 C.F.R. 
§ 3.500(b)(1); See 38 U.S.C.A. § 5112(b)(9-10).  

The Court has interpreted the regulation as providing for a 
discontinuance of payment that is based on error (either 
administrative or by the payee) as of the date of the award 
became erroneous where the award was based on an act of 
commission or omission by a payee or with the payee's knowledge, 
but not earlier than the date entitlement ceased.  The Court 
stated that this was consistent with the statutory framework of 
38 U.S.C.A. § 5112.  See  Jordan v. Brown, 10 Vet. App. 171 
(1997).  Here, the Veteran's failure to act in accordance with 
the rules governing DEA benefits constitutes an omission by the 
payee, and consequently his entitlement ceased upon his son's 
election for DEA benefits.  Accordingly, the Board must find that 
the debt was properly created.


ORDER

The overpayment of VA benefits for a dependent child in the 
amount of $5,434.80 was properly created.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


